        Case 1:17-cv-07572-ALC Document 192-1 Filed 09/01/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


KNIGHT FIRST AMENDMENT INSTITUTE
AT COLUMBIA UNIVERSITY,

               Plaintiff,
                                                        Civil Action No. 1:17-CV-07572-ALC
               v.

U.S. DEPARTMENT OF HOMELAND
SECURITY, et al.

               Defendants.


       DECLARATION OF ICE ACTING FOIA OFFICER FERNANDO PINEIRO
         REGARDING ICE FOIA OFFICE WORKLOAD AND RESOURCES

I.     INTRODUCTION

       I, Fernando Pineiro, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

       1.      I am the Acting FOIA Officer of the U.S. Immigration and Customs Enforcement

(“ICE”) Freedom of Information Act (“FOIA”) Office (the “ICE FOIA Office” or “ICE FOIA”).

I have held this position since July 10, 2019 and am the ICE official immediately responsible for

supervising ICE responses to requests for records under the Freedom of Information Act, 5 U.S.C

§ 552, the Privacy Act, 5 U.S.C. § 552a (the “Privacy Act”), and other applicable records access

statutes and regulations. Prior to this position, I was the Deputy FOIA Officer of the ICE FOIA

Office from December 29, 2013, to July 9, 2019, and prior to that I was the FOIA Officer for three

years at the Office for Civil Rights and Civil Liberties (“CRCL”) at the U.S. Department of

Homeland Security (“DHS”).

       2.      My official duties and responsibilities include the general management, oversight,

and supervision of the ICE FOIA Office, which is responsible for receiving, processing, and
            Case 1:17-cv-07572-ALC Document 192-1 Filed 09/01/21 Page 2 of 6




responding to all FOIA, 5 U.S.C. § 552, and Privacy Act, 5 U.S.C. § 552a, requests received at

ICE. In that capacity, I manage and supervise a staff of ICE FOIA Paralegal Specialists, who

report to me regarding the processing of FOIA and Privacy Act requests received by ICE, as well

as the status, processing, and productions of ICE’s federal FOIA litigations. In connection with

my official duties, I am familiar with ICE’s procedures for responding to requests for information

pursuant to provisions of FOIA and the Privacy Act. In addition to responding to requests for

information, I am also familiar with ICE FOIA’s workload as well as the supporting metrics

regarding the office’s capabilities around processing and productions.

           3.       I make this declaration in my official capacity based on my personal knowledge,

my review of records kept by ICE in the ordinary course of business, and information provided to

me by other ICE employees in the course of my official duties.



II.        CURRENT STATISTICS REGARDING FOIA REQUESTS SUBMITTED TO ICE

           4.       As of August 23, 2021, the ICE FOIA Office was processing approximately 3,775

open FOIA requests. As of August 23, 2021, there was a backlog of 3,225 cases and there are 197

open litigations. 1 As of the date of this declaration, there were 197 cases in litigation.
                     0F




           5.       Beginning in fiscal year (“FY”) 2018, the ICE FOIA Office experienced a

substantial and dramatic increase in the number of FOIA requests received by ICE compared to

previous years. In FY 2015, the ICE FOIA Office received 44,748 FOIA requests; 63,385 FOIA

requests were received in FY 2016. The number of requests received decreased in FY 2017 to

47,893 but was then followed by a record high of 70,267 FOIA requests in FY 2018. In FY 2019,




1
    Backlog cases are those that have been pending for over 20 days.


                                                      Page 2 of 6
        Case 1:17-cv-07572-ALC Document 192-1 Filed 09/01/21 Page 3 of 6




that number increased even further to a total of 123,370 requests received. In FY 2020, the ICE

FOIA Office received 114,475 requests.

       6.      In short, between FY 2017 and FY 2020, the ICE FOIA Office experienced

approximately a 240% increase in FOIA requests.



III.   ICE FOIA OFFICE’S STAFF LEVELS AND WORKLOAD

       7.      In addition to the increasing volume of FOIA requests, ICE has also experienced

an increase in the complexity of FOIA requests, both in terms of volume and substance. For

example, it is now not uncommon for ICE to receive FOIA requests with 50 to 60 subparts

comprising several pages, requiring searches of numerous program offices, and encompassing

thousands of pages or records to review and process. These FOIA requests take considerably

longer to process due to the extensive searches that are usually required, as well as the intricacies

of the documents and/or data produced. In FY 2019, one FOIA requester alone – a data clearing

house – filed more than 370 FOIA requests seeking extensive data extracts. In FY 2020, the same

requester filed more than 480 similar FOIA requests.

       8.      As a result, ICE FOIA Office’s overall workload in comparison with the same date

for FY 2017 has more than doubled. In response to the increasingly heavy workload, the ICE FOIA

Office has adopted the court-sanctioned practice of generally handling backlogged requests on a

“first-in, first-out basis,” which ensures fairness to all FOIA requestors by not prioritizing one

request over another. For FY2020, the ICE FOIA Office closed 79,081 cases and 17,060 referrals

from USCIS.

       9.      The ICE FOIA Office currently has FOIA specialists dedicated to processing FOIA

requests solely at the administrative level. The processors are responsible for responding to the




                                             Page 3 of 6
        Case 1:17-cv-07572-ALC Document 192-1 Filed 09/01/21 Page 4 of 6




original FOIA requests and, if necessary, reprocessing remands on appeal. In FY 2019, these FOIA

processors completed and closed out 65,213 FOIA requests.

       10.        Additionally, the COVID Pandemic has negatively impacted the ICE FOIA Office.

The ICE FOIA Office has many unfilled positions due to the difficulty in the hiring process during

COVID-19 operations, further impacting the ICE FOIA Office’s resource capabilities.



IV.    WORKLOAD OF THE ICE FOIA LITIGATION PROCESSING UNIT

       11.        A consequence of the increasing complexity and volume of ICE FOIA’s workload

(see paragraphs 5-9) is that more of those FOIA requests become subject to litigation in U.S.

District Court.

       12.        The ICE FOIA Litigation Processing Unit is currently processing 197 active FOIA

litigations as of the date of this declaration. There are currently 67 court-ordered FOIA litigation

cases that have rolling productions, which yield a monthly litigation review and processing page

count of between 28,000-35,000 pages, with a total of 11,000-18,000 pages being released every

month. ICE’s normal processing rate is 500 pages per month, per case. Additionally, there are

cases that are added each month that increase the case list and resulting productions. With the

monthly additions, several full-time paralegals (one of whom is currently on extended leave) will

be required to process nearly 40,000 pages per month. These page-count numbers do not take into

account the more than 60 additional FOIA lawsuits that require a single production as opposed to

a rolling production.

       13.        The ICE FOIA Litigation Processing Unit also drafts, assigns, and tracks any and

all searches for responsive documents in response to FOIA litigations. These search taskings can

span dozens of ICE program and field offices and require the Unit to keep track of hundreds of

thousands of responsive documents, as well as all of the offices’ search documentation.


                                              Page 4 of 6
           Case 1:17-cv-07572-ALC Document 192-1 Filed 09/01/21 Page 5 of 6




       14.      The ICE FOIA Litigation Processing Unit also has other duties, in addition to

processing documents pursuant to litigation. For example, they also prepare various reports,

process Congressional inquiries, redact Prison Rape Elimination Act (“PREA”) and Office of

Detention Oversight (“ODO”) reports, send out FOIA (b)(4) submitter notices on relevant cases,

and handle consults and referrals from other agencies as they come in. The Unit also supports

attorneys in the ICE Office of the Principal Legal Advisor on federal FOIA litigations, assisting in

the creation of Vaughn indexes, declarations, and other necessary court filings.

       15.      The members of the ICE FOIA Litigation Processing Unit also manage a host of

other administrative duties, including (but not limited to) monitoring the ICE FOIA inbox (which

receives 12,000-18,000 emails annually), processing all classified consults and referrals,

scheduling productions, preparing clearance emails, and preparing other correspondence to

requesters.

       16.      In total, each member of the ICE FOIA Litigation Processing Unit can process on

average 100-300 pages per day, depending on the complexity of the documents, and still keep up

with their overall job duties.

       17.      In order to meet its obligations for all cases in litigation, and to ensure that all of

the FOIA matters progress so that other requesters are not unfairly impacted, the ICE FOIA Office

typically processes no more than 500 pages per month for each litigation case. Any significant

increase in one matter would hinder ICE FOIA’s ability to process records for productions in other

matters.




                                              Page 5 of 6
        Case 1:17-cv-07572-ALC Document 192-1 Filed 09/01/21 Page 6 of 6




V.     ICE FOIA’S PROPOSED PRODUCTION SCHEDULE

       18.     In negotiating with Plaintiff, the ICE FOIA Office initially offered to process at

least 500 pages per month on a rolling basis through completion of the latest production from our

supplemental searches, which is approximately 47,557 pages. Plaintiffs rejected that proposal. In

an effort to try and reach an agreement on this case, the ICE FOIA Office offered to reallocate

resources and shift workload to allow processing for 700 pages per month on a rolling basis,

starting no later than September 30, 2021, and subsequent productions following on the 30th of

each month thereafter. Unfortunately, Plaintiffs rejected that offer as well, and the parties have

not reached an agreement with respect to a production schedule.

VI.    JURAT CLAUSE
       I declare under penalty of perjury that the forgoing is true and correct to the best of my

knowledge and belief. Signed this __th day of September 2021.



                                                     FERNANDO Digitally     signed by
                                                                   FERNANDO PINEIRO JR

                                                     PINEIRO   JR  Date: 2021.09.01
                                                     ____________________________________
                                                                   17:14:14 -04'00'

                                                     Fernando Pineiro, Acting FOIA Officer
                                                     Freedom of Information Act Office
                                                     U.S. Department of Homeland Security
                                                     U.S. Immigration and Customs Enforcement
                                                     500 12th Street, S.W., Stop 5900
                                                     Washington, DC 20536-5009




                                            Page 6 of 6
